Citation Nr: 9932229	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1997 the Board remanded the case to the RO for 
additional development.

The Board notes the veteran's January 1998 correspondence may 
be construed as a claim for entitlement to service connection 
for neck and elbow disorders.  These matters are referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating degenerative arthritis of the spine due to an 
injury or disease incurred in, or aggravated by, active 
service, or proximately due to a service-connected 
disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for degenerative arthritis of 
the spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records dated in May 1968 show the veteran 
reported he twisted his back in a fall.  The examiner noted 
there was no evidence of any serious injury.  In July 1968 
the veteran complained of right leg and knee pain after 
falling from a truck.  

In May 1970 the veteran reported back pain after a vehicle 
accident the previous day.  The examiner noted the veteran 
walked with a normal gait.  There was minimal paravertebral 
muscle spasm at L1-5, but no evidence of spinal tenderness.  
Straight leg raise testing was within normal limits.  The 
diagnoses included low back sprain.  

Hospital records show the veteran underwent right knee medial 
meniscectomy in February 1971.  The veteran's February 1972 
discharge examination included a normal clinical evaluation 
of the spine.  The veteran denied recurrent back pain in his 
report of medical history.

VA hospital records dated in January 1984 show the veteran 
sustained a gunshot wound to the right upper quadrant with an 
exit wound in the right lumbar area.  Records dated in 
February 1984 show the veteran denied back pain after falling 
15 feet on to cement and landing partially on his back.  The 
examiner noted an x-ray examination of the back was negative.  

Private hospital records dated in November 1992 show the 
veteran reported complaints including sore neck and back 
after a motor vehicle accident the previous evening.  An x-
ray examination of the cervical spine revealed well 
maintained disc spaces with no evidence of fracture.  An 
impression was noted that the C-6 vertebra might sit slightly 
forward on C-7.  Examination of the lumbar spine was normal.

During VA examination in March 1993 the veteran reported dull 
aching low back pain of approximately 4 months duration with 
no history of back injury.  The examiner's diagnoses included 
probable degenerative arthritis of the lumbar spine, but a 
subsequent annotation noted an x-ray examination revealed a 
normal lumbar spine.  

In May 1995 the veteran reported his VA medical care 
providers told him his degenerative arthritis had spread to 
his spine.  In his August 1995 substantive appeal the veteran 
stated his VA medical care providers told him his service-
connected right knee disability caused the degenerative 
arthritis in his spine.

A January 1997 VA physical therapy report included a 
diagnosis of chronic neck and back pain possibly secondary to 
habitually poor posture and mild obesity.  VA hospital 
records show the veteran underwent right total knee 
arthroplasty in April 1997.

VA examination in July 1998 was noted to have included a 
review of the veteran's claims file, but that no old chart 
was available.  The veteran reported he also hurt his back at 
the same time he injured his right knee in 1968 but was 
encouraged to apply for back problems at a later time.  The 
veteran stated he had been told he had bulging disc disease 
and degenerative disc disease of the lumbar spine.  The 
diagnoses included degenerative joint disease of the lumbar 
spine.  In an addendum to the report the examiner noted the 
veteran's back injury "may have happened at the same time of 
the knee injury."  An x-ray examination revealed very slight 
narrowing of the L4-5 and L5-S1 discs with minimal 
spondylosis of the lumbar spine which might be positional in 
nature.

The veteran's VA medical treatment files are negative for 
opinion relating any back disorder to a right knee 
disability.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if manifest to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. § 3.309(a) (1999).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates degenerative arthritis of the spine due to an 
injury or disease incurred in, or aggravated by, active 
service, or proximately due to a service-connected 
disability.  The Board also notes a review of the veteran's 
claims file and complete VA treatment record revealed no 
medical opinion relating a back or spine disorder to the 
service-connected right knee disability.  In addition, there 
is no evidence of arthritis manifest within one year of the 
veteran's discharge from service to warrant a presumption of 
service connection.

Although the July 1998 VA examiner noted the veteran may have 
incurred a back injury at the time he injured his right knee, 
the Board finds the examiner's statement speculative and 
inconclusive.  The Court has held that medical opinions 
stating only the possibility of medical causation are too 
general and inconclusive to well ground a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  In this regard, the Board points 
out that the service medical records confirm that the veteran 
injured his knee in July 1968.  It is significant to note, 
however, that there is no indication in the record that he 
reported any symptoms associated with his spine at that time.  

The only other evidence of degenerative arthritis of the 
spine due to an injury or disease incurred in, or aggravated 
by, active service, or proximately due to a service-connected 
disability is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
entitlement to service connection for degenerative arthritis 
of the spine.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).


ORDER

Entitlement to service connection for degenerative arthritis 
of the spine is denied.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

